DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  the claim at line 4 recites “one screw though the first place” which is believed should recite “one screw through the first plate” (emphasis added).  Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  the claim at line 2 recites “one cable through a connulation” which is believed should recite “one cable through a cannulation” (emphasis added).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30
Claim 30 recites the limitation "the bone in-growth surface" in 2.  There is insufficient antecedent basis for this limitation in the claim.  In the interest in compact prosecution the limitation will be examined as if it read “bone in-growth portion” to be in line with claim 25 from which it depends.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 13, and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vandewalle (US Patent 5993452; further supported by Lam, K.H., Nieuwenhuis, P., Molenaar, I. et al. J Mater Sci: Mater Med (1994) 5: 181. <https://doi.org/10.1007/BF00121086> accessed on 8/22/2019, cited herein as Lam.)
Vandewalle discloses a method of fixing a fracture of a bone (cerclage system, Fig. 6 and 9).  Specifically in regards to claim 9, Vandewalle discloses placing a first plate (74) on the bone (76) such that the first plate (74) spans at least a portion of the fracture; and inserting at least one screw (screw) though the first plate (74) and into the bone (76) (Fig. 9; and Col. 4 lines 52-67).  Vandewalle also discloses placing a second plate (66 and 52) on the bone such that the second 
In regards to claim 13, Vandewalle discloses attaching of the second plate (52 and 66) includes wrapping at least one cable (58) around second plate (52 and 66) (Fig. 6 and 9).
In regards to claim 22, Vandewalle discloses wrapping the at least one cable (80) includes inserting the at least one cable (80) through at least one channel (channel in 72) in the first plate (74) (Fig. 9).
In regards to claim 23, Vandewalle discloses attaching the second plate (66,52) includes attaching the second plate (66,52) opposite the first plate (74) (If the cerclage system of Fig. 6 were to be used with the plate 74 shown in Fig. 9 one of the spacers 52 on either side of the crimp 66 would be opposite the plate 74.) (Fig. 6 and 9).
21. The method of claim 13, wherein wrapping the at least one cable includes inserting the at least one cable through a cannulation in the at least one screw.
In regards to claim 24, Vandewalle discloses allowing bone to grow into at least a portion of the bone in-growth surface; and removing the first plate (74) or the at least one cable (80) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandewalle in view of Albertson el al (US Patent 20050240198A1).
Vandewalle discloses method comprising a first plate having screw holes and a second plate having a bone-growth surface wherein a cable extends around the second plate. However, Vandewalle is silent as to the specifics of the screw namely the screw being cannulated.
Albertson discloses a method of fixing a fracture of a bone (sternal reconstruction system). Specifically in regards to claim 21, Albertson discloses wherein the at least one screw (13) is cannulated (15,16) and the at least one cable (1) extends there through (Fig. 1 and 9-10; and Page 4 Para. [0046] to Page 5 Para. [0050], Page 6 Para. [0057]- [0058]).  It would have been obvious to one having ordinary skill at the time the invention was filed to modify the first plate (74) of Vandewalle by utilizing the plate with a cannulated screw (13) of Albertson in order to prevent the flexible cable or wire from bearing directly on the soft bone, thus alleviating the clinical problems of "cut through" (Page 5 Para. [0049]).


Claims 25-26 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dall et al (US Patent 5665089) in view of Bhatnagar et al (US Patent 20080269893A1).
Dall discloses a method of fixing a fracture of a bone (bone fixation system, Fig. 8).  Specifically in regards to claim 25, Dall discloses placing a first plate (81) on the bone such that the first plate (81) spans at least a portion of the fracture (83); placing a second plate (82) on the bone such that the second plate (82) spans at least a portion of the fracture (83); ad wrapping at least one cable (cable shown in Fig. 8) around the first and second plates (81,82) to attach the first and second plates (81,82) to the bone (Fig. 8; and Col. 5 lines 1-5).  However, Dall is silent as to the second plate having a bone in-growth portion.
Bhatnagar recites a method of fixing a fracture of a bone (prosthesis with selectively applied bone growth promoting agent). Specifically in regards to claim 25, Bhatnagar recites wherein the second bone plate (300) is has a bone in-growth portion (Bhatnagar recites wherein the lower surface has holes 301 that may extend all the way through the plate 300.) (Fig. 32; Page 7 Para. [0175] and [0177]). It would have been obvious to one having ordinary skill at the time the invention was filed to modify the second plate (82) of Dall by making the entire plate a porous surface (310) as taught in Bhatnagar to have a means to facilitate both macro and micro fixation of bone growth (Page 7 Para. [0177]).
In regards to claim 26, Dall discloses inserting at least one screw () through the first plate (81) and into the bone (Fig. 8; Col. 4 lines 8-29).
In regards to claim 28, Dall discloses wrapping the at least one cable includes inserting the at least one cable through at least one channel in the first plate (81) (As can be seen in Fig. 8, 
In regards to claim 29, Dall discloses wherein placing the second plate (82) includes placing the second plate (82) opposite the first plate (81) (Fig. 8).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dall in view of Bhatnagar as applied to claim 26 above, and further in view of Albertson el al (US Patent 20050240198A1).
Dall in view of Bhatnagar discloses method comprising a first plate having screw holes and a second plate having a bone-growth surface wherein a cable extends around the second plate. However, the combination is silent as to the specifics of the screw namely the screw being cannulated.
Albertson discloses a method of fixing a fracture of a bone (sternal reconstruction system). Specifically in regards to claim 27, Albertson discloses wherein the at least one screw (13) is cannulated (15,16) and the at least one cable (1) extends there through (Fig. 1 and 9-10; and Page 4 Para. [0046] to Page 5 Para. [0050], Page 6 Para. [0057]- [0058]).  It would have been obvious to one having ordinary skill at the time the invention was filed to modify the combination by modifying the first plate (81) of Dall by utilizing the plate with a cannulated screw (13) of Albertson in order to prevent the flexible cable or wire from bearing directly on the soft bone, thus alleviating the clinical problems of "cut through" (Page 5 Para. [0049]).

Claim 30Dall in view of Bhatnagar as applied to claim 26 above, and further in view Vandewalle.
Vandewalle in view of Bhatnagar discloses method comprising a first plate having screw holes and a second plate having a bone-growth surface wherein a cable extends around the second plate. However, the combination is silent as to either the first plate or the cable being removed after the bone grows in to the bone in-growth portion.
Vandewalle discloses a method of fixing a fracture of a bone (cerclage system, Fig. 6 and 9).  Specifically in regards to claim 30, Vandewalle discloses allowing bone to grow into at least a portion of the bone in-growth portion; and removing the first plate (74) or the at least one cable (80) subsequent to the allowing step (Since the spacer is resorbable this allows for the band to not be attached to the bone to allow for easy removal after the spacer is absorbed.) (Col. 1 lines 60 to Col. 2 line 3 and Col. 5 line 7-12).  It would have been obvious to one having ordinary skill at the time the invention was filed to modify the combination by modifying the method of Dall by removing either the first plate or the cable after the bone grows in to the bone in-growth portion  as taught in Vandewalle in order to prevent indications of necrosis in the areas of the bone contacted by cerclage and to ensure that the bone does not grown around the band and incorporate it by having the spacer be reabsorbed so that the band is not attached to the bone (Col. 1 lines 33-Col. 2 line 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775